Norman K. v Posner (2021 NY Slip Op 07450)





Norman K. v Posner


2021 NY Slip Op 07450


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND BANNISTER, JJ.


1091 CA 20-00267

[*1]NORMAN K., INDIVIDUALLY AND AS ADMINISTRATOR OF THE ESTATE OF DANIELLE K., DECEASED, AND AS PARENT AND NATURAL GUARDIAN OF DEVYN K., BRIANE M., AND TYLER A.M., PLAINTIFF-APPELLANT,
vALAN POSNER, M.D., KALEIDA HEALTH, INDIVIDUALLY AND DOING BUSINESS AS BUFFALO GENERAL HOSPITAL, AND AS BARIATRIC PROGRAM, AND AS MINIMALLY INVASIVE SURGERY, AND AS WEIGHT LOSS PROGRAM, UNIVERSITY OF BUFFALO SURGEONS, INC., DEFENDANTS-RESPONDENTS, MARY BROWN, ET AL., DEFENDANTS. 


VINAL & VINAL, P.C., BUFFALO (JEANNE M. VINAL OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (AMANDA C. ROSSI OF COUNSEL), FOR DEFENDANTS-RESPONDENTS ALAN POSNER, M.D. AND UNIVERSITY OF BUFFALO SURGEONS, INC.
ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (KATE LORRAINE HARTMAN OF COUNSEL), FOR DEFENDANT-RESPONDENT KALEIDA HEALTH, INDIVIDUALLY
 

	Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), dated January 27, 2020. The order granted the motion of defendant Kaleida Health, individually and doing business as Buffalo General Hospital, and as Bariatric Program, and as Minimally Invasive Surgery, and as Weight Loss Program for leave to reargue its opposition to plaintiff's motion to compel disclosure and, upon reargument, denied plaintiff's motion to compel disclosure of a particular document. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court